         CASE 0:21-cv-00542-MJD-LIB Doc. 9 Filed 06/15/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

                       * * * * * * * * * * * * * * * * * *

William Charles Graham and
Ronald Jermaine Jackson,

      Plaintiffs,

      vs.                                                 ORDER

United States of America,                                Civ. 21-542 (MJD/LIB)

                    Defendant.

                       * * * * * * * * * * * * * * * * * *

      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Leo I. Brisbois dated April 29, 2021. (Doc. No. 8).

No objections have been filed within the time allowed.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS ORDERED:




                                         1
          CASE 0:21-cv-00542-MJD-LIB Doc. 9 Filed 06/15/21 Page 2 of 2




     1.       This action is DISMISSED without prejudice pursuant to

              Federal Rule of Civil Procedure 41(b) for failure to prosecute;

     2.       Plaintiff Graham’s application to proceed in forma pauperis, [Docket

              No. 2], is DENIED as moot; and

     3.       Plaintiff Jackson’s application to procced in forma pauperis, [Docket

              No. 4], is DENIED as moot.

     LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: June 15, 2021                         s/Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                         2
